951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Curtis E. CRAWFORD, Appellant,v.Marion S. BARRY, Jr., Mayor, et al.
No. 91-5012.
United States Court of Appeals, District of Columbia Circuit.
Dec. 6, 1991.

Before BUCKLEY, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's response to this court's October 22, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order filed December 19, 1990 be summarily affirmed.   Appellant is not entitled to credit against his federal sentence for the period between the lodging of the D.C. detainer and the expiration of the Maryland sentence.   Appellant has failed to make sufficient factual allegations to support his claim that he has been denied educational and good time credits.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.